IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-46,058-02


EX PARTE KARL EUGENE CHAMBERLAIN




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. W96-48383 FROM THE

291ST DISTRICT COURT OF DALLAS COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.
	Applicant was convicted of capital murder on June 5, 1997.  We affirmed the
conviction and sentence on direct appeal.  Chamberlain v. State, 998 S.W.2d 230 (Tex. Crim.
App. 1999).  On November 30, 1999, applicant filed his initial application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Chamberlain, WR-46,058-01
(Tex. Crim. App. September 13, 2000).  Applicant moved to reopen his initial application,
but his motion was denied without written order on November 11, 2007.  Applicant then filed
a Suggestion that the Court Reconsider Motion to Reopen on its own Initiative, and on May
13, 2008, we denied his suggestion to reconsider his initial application.
	We have reviewed this application for writ of habeas corpus and find that it does not
meet the requirements for consideration of subsequent claims under Texas Code of Criminal
Procedure, Article 11.071, Section 5.  This application is dismissed as an abuse of the writ
and applicant's motion for stay of execution is denied.
	IT IS SO ORDERED THIS THE 2ND DAY OF JUNE, 2008.
Do Not Publish